Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 1 of 16 Page ID #:256




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10                        UNITED STATES DISTRICT COURT
 11
                          CENTRAL DISTRICT OF CALIFORNIA
 12
 13   ALHASSAN LARRY UMAR,        )           CASE NO.: 2:19-CV-10598-CJC(Ex)
 14                               )
                                              [PROPOSED] ORDER FOR
                 Plaintiff,       )           PROTECTIVE ORDER1
 15       v.                      )
 16                               )
      OFFICER PEREZ #202; OFFICER )
 17   CORNEY #192; CITY OF SOUTH )            [Stipulation for Protective Order submitted
 18   PASADENA; and, DOES 1-25,   )           concurrently herewith]
      inclusive.                  )
 19
                                  )           MATTER FOR DETERMINATION
 20               Defendants.     )           BEFORE THE HONORABLE CHARLES
 21                               )           F. EICK
 22   1.    PURPOSE, GOOD CAUSE, AND PROCEDURE
 23         1.1    PURPOSES AND LIMITATIONS
 24         Discovery in this action involves production of confidential and/or private
 25   information for which special protection from public disclosure is required due to
 26   federal laws, state laws, and individual privacy rights; such information shall not be
 27
 28
      1
       This Stipulated Protective Order is based largely upon prior Protective Orders
      issued by Magistrate Judge Charles F. Eick and Magistrate Judge Gail J. Standish.
                                           1
                         [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 2 of 16 Page ID #:257




  1   disclosed for any purpose outside this litigation. Accordingly, the Parties hereby
  2   stipulate to and petition the Court to enter the following Stipulated Protective Order.
  3   The Parties acknowledge that this Order does not confer blanket protections on all
  4   disclosures or discovery responses, and that the protection it affords from public
  5   disclosure and use extends only to the limited information or items that are entitled
  6   to confidential treatment under the applicable legal principles.
  7         1.2     GOOD CAUSE STATEMENT
  8         Discovery in this action involves the production of sensitive, confidential
  9   information and documents pertaining to the Parties and to Non-Parties. That
 10   information derives actual or potential value from not being generally known to the
 11   public, and reasonable efforts have been made to maintain the confidentiality of that
 12   information. Additionally, the Parties will exchange documents, materials, and
 13   information, the broad or public dissemination of which is substantially likely to
 14   cause harm to the privacy rights of the Parties and Non-Parties. Such confidential
 15   and proprietary materials and information consist of, among other things,
 16   confidential police materials, financial information and video footage, photographs
 17   and documents containing highly personal information of Plaintiff and of Non-
 18   Parties. Further, such confidential materials and information include, among other
 19   things, information otherwise generally unavailable to the public, or which may be
 20   privileged or otherwise protected from disclosure under state or federal statutes,
 21   court rules, case decisions, or common law, including information implicating
 22   privacy rights of third Parties and information covered under the institutional safety
 23   and security privilege. Special protection is warranted to protect that information
 24   from public disclosure and from use for any purpose other than litigation of this
 25   action.
 26         Accordingly, to expedite the flow of information, to facilitate the prompt
 27   resolution of disputes over confidentiality of discovery materials, to adequately
 28   protect information the Parties are entitled to keep confidential, to ensure that the

                                            2
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 3 of 16 Page ID #:258




  1   Parties are permitted reasonably necessary uses of such material for dispositive
  2   motions and in preparation for and in the conduct of trial, to address the handling of
  3   protected material at the end of the litigation, and to serve the ends of justice, a
  4   protective order is justified in this matter. It is the intent of the Parties that
  5   information will not be designated as confidential for tactical reasons, that no
  6   information will be designated without a good faith belief that it has been
  7   maintained in a confidential non-public manner, and there is good cause why it
  8   should not be part of the public record of this case.
  9          1.3    PROCEDURE FOR FILING UNDER SEAL
 10          The Parties further acknowledge, as set forth in Section 12.3 below, that this
 11   Stipulated Protective Order does not entitle them to file confidential information
 12   under seal; Local Rule 79-5 sets forth the procedures to be followed and the
 13   standards to be applied when a Party seeks permission from the Court to file
 14   material under seal.
 15          There is a strong presumption that the public has a right of access to judicial
 16   proceedings and records in civil cases. In connection with non-dispositive motions,
 17   good cause must be shown to support a filing under seal. See Kamakana v. City and
 18   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 19   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 20   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 21   require good cause showing), and a specific showing of good cause or compelling
 22   reasons, with proper evidentiary support and legal justification, must be made with
 23   respect to Protected Material that a Party seeks to file under seal. The Parties’ mere
 24   designation of Disclosure or Discovery Material as CONFIDENTIAL does not
 25   constitute good cause, without the submission of competent evidence by declaration,
 26   establishing that the material sought to be filed under seal qualifies as confidential,
 27   privileged, or otherwise protectable.
 28

                                             3
                           [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 4 of 16 Page ID #:259




  1           Further, if a Party requests sealing related to a dispositive motion or trial, then
  2   compelling reasons (not only good cause) for the sealing must be shown and the
  3   relief sought shall be narrowly tailored to serve the specific interest to be protected.
  4   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
  5   each item or type of information, document, or thing sought to be filed or introduced
  6   under seal in connection with a dispositive motion or trial, the Party seeking
  7   protection must articulate compelling reasons for the requested sealing order,
  8   supported by specific facts and legal justification. A declaration must be filed,
  9   providing competent evidence supporting the application to file documents under
 10   seal.
 11           Any document that is not confidential, privileged, or otherwise protectable in
 12   its entirety will not be filed under seal if the confidential portions can be redacted.
 13   If documents can be redacted, then a redacted version for public viewing, omitting
 14   only the confidential, privileged, or otherwise protectable portions of the document,
 15   shall be filed. Any application that seeks to file documents under seal in their
 16   entirety should include an explanation of why redaction is not feasible.
 17   2.      DEFINITIONS
 18           2.1   Action: Alhassan Larry Umar v. City of South Pasadena, et al., USDC
 19   Case No.: 2:19-CV-10598-CJC-E.
 20           2.2   Challenging Party: a Party or Non-Party that challenges the
 21   designation of information or items under this Order.
 22           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 23   how it is generated, stored or maintained) or tangible things that qualify for
 24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 25   the Good Cause Statement.
 26   ///
 27   ///
 28   ///

                                             4
                           [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 5 of 16 Page ID #:260




  1         2.4    Counsel:
  2         Counsel of Record (as well as their support staff). See below.
  3           For Defendants:
  4           Paul B. Beach
              Christina M. Sprenger
  5           Aamir Raza
  6           LAWRENCE BEACH ALLEN & CHOI, PC
              2677 North Main Street, Suite 370
  7
              Santa Ana, California 92705-6013
  8
  9           For Plaintiff:
              Kevin S. Conlogue
 10           LAW OFFICES OF KEVIN S. CONLOGUE
 11           292 South La Cienega Boulevard. Suite 207
              Beverly Hills, California 90211
 12
 13         2.5    Designating Party: a Party or Non-Party that designates as
 14   “CONFIDENTIAL” any information or items that it produces in disclosures or in
 15   responses to discovery.
 16         2.6    Disclosure or Discovery Material: all items or information, regardless
 17   of the medium or manner in which it is generated, stored, or maintained (including,
 18   among other things, testimony, transcripts, and tangible things), that are produced or
 19   generated in disclosures or discovery responses in this matter.
 20         2.7    Expert: a person with specialized knowledge or experience in a matter
 21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 22   an expert witness or as a consultant in this Action.
 23         2.8    Non-Party: any natural person, partnership, corporation, association or
 24   other legal entity not named as a Party to this action.
 25         2.9    Outside Counsel of Record: attorneys who are not employees of a
 26   Party to this Action but are retained to represent or advise a Party to this Action and
 27   have appeared in this Action on behalf of that Party or are affiliated with a law firm
 28   that has appeared on behalf of that Party, and includes support staff.

                                            5
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 6 of 16 Page ID #:261




  1         2.10 Party: any Party to this Action, including all of its officers, directors,
  2   employees, consultants, retained experts, and Outside Counsel of Record (and their
  3   support staff).
  4         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
  5   Discovery Material in this Action.
  6         2.12 Professional Vendors: persons or entities that provide litigation
  7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9   and their employees and subcontractors.
 10         2.13 Protected Material: any Disclosure or Discovery Material that is
 11   designated as “CONFIDENTIAL.”
 12         2.14 Receiving Party: a Party that receives Disclosure or Discovery
 13   Material from a Producing Party.
 14   3.    SCOPE
 15         The protections conferred by this Stipulation and Order cover not only
 16   Protected Material (as defined above), but also (1) any information copied or
 17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 18   compilations of Protected Material; and (3) any testimony, conversations, or
 19   presentations by Parties or their Counsel that might reveal Protected Material.
 20         Any use of Protected Material at trial shall be governed by the orders of the
 21   trial judge. This Order does not govern the use of Protected Material at trial.
 22   4.    DURATION
 23         Even after final disposition of this litigation, the confidentiality obligations
 24   imposed by this Order shall remain in effect until a Designating Party agrees
 25   otherwise in writing or a court order otherwise directs. Final disposition shall be
 26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 27   or without prejudice; or (2) final judgment herein after the completion and
 28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                           6
                         [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 7 of 16 Page ID #:262




  1   including the time limits for filing any motions or applications for extension of time
  2   pursuant to applicable law.
  3         However, once a case proceeds to trial, information that was designated as
  4   CONFIDENTIAL, or maintained pursuant to this Protective Order, which is used or
  5   introduced as an exhibit at trial becomes public and will be presumptively available
  6   to all members of the public, including the press, unless compelling reasons
  7   supported by specific factual findings to proceed otherwise are made to the trial
  8   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
  9   “good cause” showing for sealing documents produced in discovery from
 10   “compelling reasons” standard when merits-related documents are part of court
 11   record). Accordingly, the terms of this Protective Order do not extend beyond the
 12   commencement of the trial with respect to such materials utilized at trial.
 13   5.    DESIGNATING PROTECTED MATERIAL
 14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 15         Each Party or Non-Party that designates information or items for protection
 16   under this Order must take care to limit any such designation to specific material
 17   that qualifies under the appropriate standards. The Designating Party must
 18   designate for protection only those parts of material, documents, items or oral or
 19   written communications that qualify so that other portions of the material,
 20   documents, items or communications for which protection is not warranted are not
 21   swept unjustifiably within the ambit of this Order.
 22         Mass, indiscriminate or routinized designations are prohibited. Designations
 23   that are shown to be clearly unjustified or that have been made for an improper
 24   purpose (e.g., to unnecessarily encumber the case development process or to impose
 25   unnecessary expenses and burdens on other Parties) may expose the Designating
 26   Party to sanctions.
 27         If it comes to a Designating Party’s attention that information or items that it
 28   designated for protection do not qualify for protection, that Designating Party must

                                              7
                            [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 8 of 16 Page ID #:263




  1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  2         5.2      Manner and Timing of Designations. Except as otherwise provided in
  3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  5   under this Order must be clearly so designated before the material is disclosed or
  6   produced.
  7         Designation in conformity with this Order requires:
  8               (a) for information in documentary form (e.g., paper or electronic
  9   documents, but excluding transcripts of depositions or other pretrial or trial
 10   proceedings), that the Producing Party affix at a minimum, the legend
 11   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 12   contains protected material. If only a portion of the material on a page qualifies for
 13   protection, the Producing Party also must clearly identify the protected portion(s)
 14   (e.g., by making appropriate markings in the margins).
 15         A Party or Non-Party that makes original documents available for inspection
 16   need not designate them for protection until after the inspecting Party has indicated
 17   which documents it would like copied and produced. During the inspection and
 18   before the designation, all of the material made available for inspection shall be
 19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 20   documents it wants copied and produced, the Producing Party must determine which
 21   documents, or portions thereof, qualify for protection under this Order. Then,
 22   before producing the specified documents, the Producing Party must affix the
 23   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 24   portion of the material on a page qualifies for protection, the Producing Party also
 25   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 26   in the margins).
 27               (b) for testimony given in depositions that the Designating Party identifies
 28   the Disclosure or Discovery Material on the record, before the close of the

                                             8
                           [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 9 of 16 Page ID #:264




  1   deposition all protected testimony.
  2               (c) for information produced in some form other than documentary and
  3   for any other tangible items, that the Producing Party affix in a prominent place on
  4   the exterior of the container or containers in which the information is stored the
  5   legend “CONFIDENTIAL.” If only a portion or portions of the information
  6   warrants protection, the Producing Party, to the extent practicable, shall identify the
  7   protected portion(s).
  8         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  9   failure to designate qualified information or items does not, standing alone, waive
 10   the Designating Party’s right to secure protection under this Order for such material.
 11   Upon timely correction of a designation, the Receiving Party must make reasonable
 12   efforts to assure that the material is treated in accordance with the provisions of this
 13   Order.
 14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 16   designation of confidentiality at any time that is consistent with the Court’s
 17   Scheduling Order.
 18         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 19   resolution process under Local Rule 37.1 et seq.
 20         6.3      Burden of Persuasion. The burden of persuasion in any such challenge
 21   proceeding shall be on the Designating Party. Frivolous challenges, and those made
 22   for an improper purpose (e.g., to harass or impose unnecessary expenses and
 23   burdens on other Parties) may expose the Challenging Party to sanctions. Unless the
 24   Designating Party has waived or withdrawn the confidentiality designation, all
 25   Parties shall continue to afford the material in question the level of protection to
 26   which it is entitled under the Producing Party’s designation until the Court rules on
 27   the challenge.
 28

                                             9
                           [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 10 of 16 Page ID #:265




  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order. When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of section 13 below (FINAL
  8   DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order.
 12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 13   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 14   Receiving Party may disclose any information or item designated
 15   “CONFIDENTIAL” only to:
 16               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 17   well as employees of said Outside Counsel of Record to whom it is reasonably
 18   necessary to disclose the information for this Action;
 19               (b) the officers, directors, and employees of the Receiving Party to whom
 20   disclosure is reasonably necessary for this Action;
 21               (c) Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24               (d) the Court and its personnel;
 25               (e) court reporters and their staff;
 26               (f) professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                              10
                            [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 11 of 16 Page ID #:266




  1             (g) the author or recipient of a document containing the information or a
  2   custodian or other person who otherwise possessed or knew the information;
  3             (h) during their depositions, witnesses, and attorneys for witnesses, in the
  4   Action to whom disclosure is reasonably necessary provided: (1) the deposing Party
  5   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  6   will not be permitted to keep any confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  8   agreed by the Designating Party or ordered by the Court. Pages of transcribed
  9   deposition testimony or exhibits to depositions that reveal Protected Material may
 10   be separately bound by the court reporter and may not be disclosed to anyone except
 11   as permitted under this Stipulated Protective Order; and
 12             (i) any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the Parties engaged in settlement discussions.
 14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 15         IN OTHER LITIGATION
 16         If a Party is served with a subpoena or a court order issued in other litigation
 17   that compels disclosure of any information or items designated in this Action as
 18   “CONFIDENTIAL,” that Party must:
 19             (a) promptly notify in writing the Designating Party. Such notification
 20   shall include a copy of the subpoena or court order;
 21             (b) promptly notify in writing the Party who caused the subpoena or order
 22   to issue in the other litigation that some or all of the material covered by the
 23   subpoena or order is subject to this Protective Order. Such notification shall include
 24   a copy of this Stipulated Protective Order; and
 25             (c) cooperate with respect to all reasonable procedures sought to be
 26   pursued by the Designating Party whose Protected Material may be affected.
 27         If the Designating Party timely seeks a protective order, the Party served with
 28   the subpoena or court order shall not produce any information designated in this

                                            11
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 12 of 16 Page ID #:267




  1   action as “CONFIDENTIAL” before a determination by the Court from which the
  2   subpoena or order issued, unless the Party has obtained the Designating Party’s
  3   permission. The Designating Party shall bear the burden and expense of seeking
  4   protection in that court of its confidential material and nothing in these provisions
  5   should be construed as authorizing or encouraging a Receiving Party in this Action
  6   to disobey a lawful directive from another court.
  7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  8         PRODUCED IN THIS LITIGATION
  9           (a) The terms of this Order are applicable to information produced by a
 10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 11   produced by Non-Parties in connection with this litigation is protected by the
 12   remedies and relief provided by this Order. Nothing in these provisions should be
 13   construed as prohibiting a Non-Party from seeking additional protections.
 14           (b) In the event that a Party is required, by a valid discovery request, to
 15   produce a Non-Party’s confidential information in its possession, and the Party is
 16   subject to an agreement with the Non-Party not to produce the Non-Party’s
 17   confidential information, then the Party shall:
 18              (1) promptly notify in writing the Requesting Party and the Non-Party
 19   that some or all of the information requested is subject to a confidentiality
 20   agreement with a Non-Party;
 21              (2) promptly provide the Non-Party with a copy of the Stipulated
 22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 23   specific description of the information requested; and
 24              (3) make the information requested available for inspection by the Non-
 25   Party, if requested.
 26           (c) If the Non-Party fails to seek a protective order from this Court within
 27   14 days of receiving the notice and accompanying information, the Receiving Party
 28   may produce the Non-Party’s confidential information responsive to the discovery

                                               12
                             [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 13 of 16 Page ID #:268




  1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  2   not produce any information in its possession or control that is subject to the
  3   confidentiality agreement with the Non-Party before a determination by the Court.
  4   Absent a court order to the contrary, the Non-Party shall bear the burden and
  5   expense of seeking protection in this Court of its Protected Material.
  6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  8   Protected Material to any person or in any circumstance not authorized under this
  9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 12   persons to whom unauthorized disclosures were made of all the terms of this Order,
 13   and (d) request such person or persons to execute the “Acknowledgment and
 14   Agreement to Be Bound” that is attached hereto as Exhibit A.
 15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 16         PROTECTED MATERIAL
 17         When a Producing Party gives notice to Receiving Parties that certain
 18   inadvertently produced material is subject to a claim of privilege or other protection,
 19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 21   procedure may be established in an e-discovery order that provides for production
 22   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 23   (e), insofar as the Parties reach an agreement on the effect of disclosure of a
 24   communication or information covered by the attorney-client privilege or work
 25   product protection, the Parties may incorporate their agreement in the Stipulated
 26   Protective Order submitted to the Court.
 27   12.   MISCELLANEOUS
 28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any

                                            13
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 14 of 16 Page ID #:269




  1   person to seek its modification by the Court in the future.
  2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  3   Protective Order, no Party waives any right it otherwise would have to object to
  4   disclosing or producing any information or item on any ground not addressed in this
  5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  6   ground to use in evidence of any of the material covered by this Protective Order.
  7         12.3 Filing Protected Material. A Party that seeks to file under seal any
  8   Protected Material must comply with Local Rule 79-5. Protected Material may only
  9   be filed under seal pursuant to a court order authorizing the sealing of the specific
 10   Protected Material at issue. If a Party’s request to file Protected Material under seal
 11   is denied by the Court, then the Receiving Party may file the information in the
 12   public record unless otherwise instructed by the Court.
 13   13.   FINAL DISPOSITION
 14         After the final disposition of this Action, as defined in paragraph 4, within 60
 15   days of a written request by the Designating Party, each Receiving Party must return
 16   all Protected Material to the Producing Party or destroy such material. As used in
 17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 18   summaries, and any other format reproducing or capturing any of the Protected
 19   Material. Whether the Protected Material is returned or destroyed, the Receiving
 20   Party must submit a written certification to the Producing Party (and, if not the same
 21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 22   (by category, where appropriate) all the Protected Material that was returned or
 23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 24   abstracts, compilations, summaries or any other format reproducing or capturing any
 25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 28   reports, attorney work product, and consultant and expert work product, even if such

                                            14
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 15 of 16 Page ID #:270




  1   materials contain Protected Material. Any such archival copies that contain or
  2   constitute Protected Material remain subject to this Protective Order as set forth in
  3   Section 4 (DURATION).
  4   14.   VIOLATION
  5         Any violation of this Order may be punished by appropriate measures
  6   including, without limitation, contempt proceedings and/or monetary sanctions.
  7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  8                                    Respectfully submitted,
  9                                    THE LAW OFFICE OF KEVIN S. CONLOGUE
 10   DATED: April 20, 2020            By /s/ Kevin S. Conlogue
 11                                      KEVIN S. CONLOGUE
                                         Attorneys for Plaintiff
 12
                                         ALHASSAN LARRY UMAR
 13
 14   DATED: April 20, 2020            LAWRENCE BEACH ALLEN & CHOI, PC
 15                                    By      /s/ Aamir Raza
 16                                         PAUL B. BEACH
                                            CHRISTINA M. SPRENGER
 17
                                            AAMIR RAZA2
 18                                         Attorneys for Defendants,
 19                                         CITY OF SOUTH PASADENA, OFFICER
                                            PEREZ and OFFICER CORNEY
 20
 21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 22
               4/20/20
      DATED: ________________________
 23
 24
         /S/ CHARLES F. EICK
      _____________________________________
 25   HON. CHARLES F. EICK
      United States Magistrate Judge
 26
 27   2
        I, Aamir Raza, hereby attest that all the signatories listed, and on whose behalf the
 28   filing is submitted, concur in the content of this Stipulation and have authorized its
      filing.
                                            15
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
Case 2:19-cv-10598-CJC-E Document 24 Filed 04/20/20 Page 16 of 16 Page ID #:271




  1                                         EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3         I, _____________________________ [print or type full name], of
  4   _________________________________________________ [print or type full
  5   address], declare under penalty of perjury that I have read in its entirety and
  6   understand the Stipulated Protective Order that was issued by the United States
  7   District Court for the Central District of California on [date] in the case of Vilma
  8   Alhassan Larry Umar v. City of South Pasadena, et al., USDC Case No.: 2:19-CV-
  9   10598-CJC-E. I agree to comply with and to be bound by all the terms of this
 10   Stipulated Protective Order and I understand and acknowledge that failure to so
 11   comply could expose me to sanctions and punishment in the nature of contempt. I
 12   solemnly promise that I will not disclose in any manner any information or item that
 13   is subject to this Stipulated Protective Order to any person or entity except in strict
 14   compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for enforcing the terms of this Stipulated
 17   Protective Order, even if such enforcement proceedings occur after termination of
 18   this action. I hereby appoint __________________________ [print or type full
 19   name] of _______________________________________________ [print or type
 20   full address and telephone number] as my California agent for service of process in
 21   connection with this action or any proceedings related to enforcement of this
 22   Stipulated Protective Order.
 23
 24   Date: ______________
 25   City and State where sworn and signed: _________________________________
 26   Printed name: _______________________________
 27   Signature: __________________________________
 28

                                            16
                          [PROPOSED] ORDER FOR PROTECTIVE ORDER
